OVERLOAD RECOGNITION SYSTEM
FOR A CHASSIS COMPONENT



NON-FINAL OFFICE ACTION

This action is in response to the Applicant’s Request for Continued Examination dated September 21, 2021.

CLAIMS

35 U.S.C. § 112(a)

In view of the Applicant’s amendments to claims, the rejection of claims 12 - 24 under 35 U.S.C. 112(a), first paragraph, as set forth in the previous Office Action (June 24, 2021) has been overcome. However, based on the Applicant’s amendment, the following now applies:

Claims 15 - 23 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 15 has been amended to require that the cage (39) has first and second axially opposite ends surrounding the chassis component and that only the first axial end of the cage is fixed to the chassis component. Parent claim 12 defines the chassis component as having a first part coupled to a second part. Claim 12 further sets forth that the sensor system is configured to detect a bending of the component or a change in length of the component. Claims 16 - 21 depend from claim 15.
Similar to claim 15, claims 22 and 23 have been amended to call for only one end of the sensor system to be fixed to the chassis component.
However, it is unclear as to how one could make and/or use the invention, without undue experimentation, of the sensor system being able to detect a bending of the component or a change in length of the component if the cage of the sensor system is required to only be attached to the chassis component at one end. How could the sensor system detect any type of bending or stretching in the component if the cage, and thus the sensor system, is only attached to the component at one end? The Applicant’s disclosure fails to set forth how such is possible. Thus, one of ordinary skill would be left to undue experimentation to make and/or use the disclosed invention.

35 U.S.C. § 112(b)

In view of the Applicant amendments to the claims, the rejection of claim 16 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.


35 U.S.C. § 102

In view of the Applicant amendments to claim 12, the rejection of claim 12 under 35 U.S.C. 102(a)(1) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 103

Claims 12 - 14 are now rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Kindler (5,585,572).

With respect to independent claim 12, Kindler sets forth an overload recognition system for a bar-type chassis component (10), the overload recognition system comprising:
a sensor system (11) for detecting a nominal condition parameter (deformation) of the chassis component (10); and
the sensor system having a sensor (12) configured to detect a bending (ie. deformation) of the chassis component (abstract).

Kindler fails to teach that the bar-type chassis component is that of a two part component (ie. first and second parts) in which the sensor system has a first end affixed to the chassis component at the connection between the different parts. However, it would have been obvious to one having ordinary skill in the art armed with the Kindler teaching to affix the taught sensor system to an end of one of the components of the two part chassis component as claimed.

The Examiner also points out that claim 12 has been amended to further define where on the bar component the sensor system is located. The amendment does not further define the sensor system itself. As such, one having ordinary skill in the art would have the knowledge and ability to place the taught sensor system at any point on the bar-type component including that of the end of the bar-type component which would be at a location where a connection between the different chassis components exist. As stated above, motivation for placing the sensor system at the end of component would be for ease of access to the location to attach the sensor system thereto if the end of the bar-type component is of easier access than other points on the component, or because since the taught sensor system is place over the bar-type component, placing the sensor system at the end of the component is easier than continuing to slide the sensor system along the component if the component is in a restrictive area.

With respect to amended claim 13, Kindler sets forth that the sensor system comprises a plurality of axially extending individual sensors (12, col. 4, lines 21-25) that are fixed relative to the chassis component (10).

With respect to claim 14, Kindler sets forth that the individual sensors (12) are arranged in different planes relative to one another (opposite sides of the shaft; col. 4, lines 21-25).

Response To Arguments

The Applicant’s arguments, in connection with the Applicant’s amendments, have been considered and have been found to be persuasive in that all previous grounds of rejection have been overcome. However, in light of the new grounds of rejection set forth above, the claims (other than claim 24) are not deemed to be in condition for allowance.

Allowable Subject Matter

Claim 24 has been found to be distinct over the prior art, and is thus allowed, because the prior art fails to teach or suggest an overload recognition system comprising:
a first axial end of the cage, as claimed, that has a plurality of cutouts that are spaced from each other in a circumferential direction and that has a flange that is received within a radially inner cavity of a threaded fastener which engages with the threaded axial end of the first part of the chassis component such that the first axial end of the cage is fixed to the first part of chassis component at the threaded connection between the first and the second parts of the chassis component.



CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856